DETAILED ACTION
This communication is response to the amendment filed 03/29/2022. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11 of the arguments/remark, filed 03/29/2022, with respect to the rejection(s) of claim(s) 1-30 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new references as stated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 8-12, 19-22, 25-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2012/0113884 to Park et al. (hereafter Park) in view of US Pub. 2011/0165871 to Juergen et al. (hereafter Juergen).

Regarding claim 1, Park discloses a method of wireless communication by a base station (see Park, ¶ 0011: a method for includes a method for transmitting a signal for wireless backhaul communication to one or more relays at a BS), the method comprising: 
configuring a first set of resources associated with first control information for a relay device (see Park, ¶ 0011: transmitting a signal for wireless backhaul communication to one or more relays at a BS includes transmitting control information to the one or more relays on a second Physical Downlink Control Channel (R-PDCCH) in a resource area other than a resource area of a first Physical Downlink Control Channel (PDCCH) established between the BS and a UE; ¶ 0044: the BS may allocate channel resources separately to transmit control information to a plurality of relays. The channel resources may be referred to as an R-PDCCH; ¶ 0049: The BS may allocate a predetermined amount of channel resources to each of a plurality of relays according to the traffic load of the relay and may configure a predetermined area 111 of the remaining region 11 of the subframe except the PDCCH region as a new physical control channel region for transmitting control information to relays, that is, an R-PDCCH region; ¶ 0051; ¶ 0052); 
configuring a second set of resources associated with at least one of data or second control information for at least one user equipment (UE) (see Park, ¶ 0011: transmitting data to the one or more relays according to resource allocation information of the R-PDCCH; ¶ 0044: A predetermined area of a superframe configured with the allocated channel resources is used as a PDCCH for transmitting to a UE control information such as a DL scheduling grant provided at a first layer (Layer 1); ¶ 0049: a predetermined region 10 of a subframe corresponds to a PDCCH used for a BS to transmit control information to a UE. The PDCCH region 10 may occupy two or more symbols. The remaining area 112 of the subframe is configured as a PDSCH region for data transmission to UEs and/or relays; ¶ 0051; ¶ 0052); 
transmitting information indicating the first set of resources and the second set of resources to the relay device (see Park, ¶ 0044: the BS allocates a predetermined amount of channel resources to the UE and the relay; ¶ 0048: a BS allocates resources to each relay according to the traffic load of the relay in the same manner as it allocates resources to a UE and signals the allocated resources to the relay on a physical control channel; ¶ 0102: the BS may transmit information indicating allocation of an SBR for the first relay in a specific area 74 of the subframe to the first relay on the R-PDCCH region defined in the PBR. Therefore, the first relay may detect the R-PDCCH by blind search in the PBR); and 
communicating, with the relay device, the first control information on the first set of resources and the at least one of data or second control information on the second set of resources, the at least one of the data or second control information being further communicated with the at least one UE via the relay device (see Park, ¶ 0012: transmitting a signal for wireless backhaul communication to one or more relays at a BS includes transmitting control information for wireless backhaul communication with the one or more relays to the one or more relays by signaling of a layer higher than a physical layer, and transmitting data to the one or more relays using control information predefined by the higher-layer signaling; ¶ 0048: a physical control channel on which a BS transmits control information to a relay is multiplexed with a physical control channel on which the BS transmits control information to an LTE Release 8 UE in Time Division Multiplexing (TDM) method; ¶ 0111: R-PDSCH resource allocation information for the relay or PDSCH resource allocation information for the UE may be transmitted to the relay or the UE on the R-PDCCH; ¶ 0051; ¶ 0052).
Park does not explicitly disclose wherein the second set of resources at least partially overlaps with the first set of resources.
However, Juergen discloses wherein the second set of resources at least partially overlaps with the first set of resources (see Juergen, ¶ 0027: feeding the first relay node by the first base station by using a first radio transmission resource and transmitting data from the second base station to at least one second user equipment being located within the second cell with a reduced transmitting power by using a second radio transmission resource. Thereby, the first radio transmission resource and the second radio transmission resource at least partially overlap with each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Juergen and incorporate it into the system of Park to increase data throughput in the telecommunication network (see Juergen, ¶ 0014).

Regarding claim 2, Park in view of Jurgen discloses the method of claim 1, Park does not explicitly disclose wherein the first set of resources and the second set of resources are configured to at least partially overlap in at least one of time or frequency.
However, Juergen discloses wherein the first set of resources and the second set of resources are configured to at least partially overlap in at least one of time or frequency (see Juergen, ¶ 0025: The first radio transmission resource and the second radio transmission resource may be separated for instance in frequency and/or in time from each other; ¶ 0028: In this respect an overlap between two radio transmission resources means that there is an overlap both in time and in frequency between the two radio transmission resources).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Juergen and incorporate it into the system of Park to increase data throughput in the telecommunication network (see Juergen, ¶ 0014).

Regarding claim 8, Park in view of Juergen discloses the method of claim 1, wherein the first control information comprises backhaul downlink control information (DCI) for which uplink acknowledgement (ACK) feedback with the base station is configured (see Park, ¶ 0092: A predetermined area 51 of the PDSCH/R-PDSCH region may be allocated in FDM as an R-PDSCH region for backhaul transmission between a relay and a BS and the remaining area 52 of the PDSCH/R-PDSCH region may be allocated as a PDSCH region for LTE/LTE-A UEs. In the embodiment of the present invention illustrated in FIG. 8, it is assumed that a resource region 51 allocated to a relay does not include an R-PDCCH region for transmission of control information. In this case, an ACK/NACK signal being a response signal for transmitted data and Channel Quality Information (CQI) in uplink may be piggybacked to a data packet; ¶ 0127: the BS may predefine an MCS level for each relay, taking into account the channel quality of a backhaul link used for wireless communication between the BS and the relay, and may transmit information about physical resource mapping to each relay on an R-PDCCH. The information about physical resource mapping contains information about the position of a backhaul region allocated to the relay on the time-frequency axes. Or, when the BS transmits information indicating the MCS level of the backhaul region on the R-PDCCH, adaptive HARQ is applicable).
Also, it is well-known to perform the teaching of wherein the first control information comprises backhaul downlink control information (DCI) for which uplink acknowledgement (ACK) feedback with the base station is configured as evidenced by US Pub. 2012/0069790 to Chung et al. (see ¶ 0018).

Regarding claim 9, Park in view of Juergen discloses the method of claim 1, wherein the first control information on the first set of resources for communicating with the relay device is multiplexed with the at least one of data or second control information on the second set of resources for communicating with the at least one UE via the relay device (see Park, ¶ 0048; ¶ 0051: a BS transmits control information to a relay on a physical control channel in the same manner as the BS allocates resources to a UE and thus configures an R-PDCCH to transmit control information to the relay. Specifically, a physical control channel for transmitting control information to a UE and a relay may be multiplexed in Frequency Division Multiplexing (FDM) method with a physical shared channel for data transmission to the UE and the relay in the subframe structure according to the embodiment of the present invention; ¶ 0080: a region 10 with predetermined symbols at the start of a subframe is a PDCCH region in which a BS transmits control information to UEs. The PDCCH region is multiplexed in TDM with a PDSCH region 11 used for the BS to transmit data to UEs. An R-PDCCH for a relay may be allocated in FDM to a predetermined area 41 corresponding to a specific frequency band in the PDSCH region 11).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1.

Regarding claim 11, Park in view of Juergen discloses the method of claim 10, Park discloses wherein the at least one of data or second control information is relayed between the base station and the at least one UE but does not explicitly disclose analog signals.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the teaching of wherein the at least one of data or second control information is relayed between the base station and the at least one UE as analog signals since it is well-known in the art to perform this teaching based on user design preference to achieve efficient transmission system.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 2.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 8.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 9.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 30, it is rejected for the same reasons as set forth in claim 20. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 20.

Claim(s) 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Juergen and further in view of Us Pub. 2018/0132255 to Hessler et al. (hereafter Hessler).

Regarding claim 6, Park in view of Juergen discloses the method of claim 1, but does not explicitly disclose wherein the first control information is associated with a first priority that is different from a second priority associated with the at least one of data or second control information.
However, Hessler discloses wherein the first control information is associated with a first priority that is different from a second priority associated with the at least one of data or second control information (see Hessler, ¶ 0097: The radio device may perform the selection of step 830 based on a priority assigned to the first control information and/or on a priority assigned to the second control information. In some scenarios, a priority may be assigned to both the first control information and the second control information; ¶ 0098: the assigned priority may be determined on the basis of a first priority indicator in the first control information and/or a second priority indicator in the second control information. For example, a higher priority could be assigned to control information from a base station than to control information from a UE, or a higher priority could be assigned to control information from a macro base station than to control information from a pico base station).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hessler and incorporate it into the system of Park to efficiently control radio transmissions (see Hessler, ¶ 0004).

Regarding claim 7, Park in view of Juergen and Hessler discloses the method of claim 6, Park in view of Juergen does not explicitly disclose further comprising: transmitting, to the relay device, information indicating the first priority associated with the first control information and the second priority associated with the at least one of data or second control information.
However, Hessler discloses transmitting, to the relay device, information indicating the first priority associated with the first control information and the second priority associated with the at least one of data or second control information (see Hessler, ¶ 0080: For example if a radio connection is needed for public safety purposes, e.g., for a relay connection to a fire truck, the priority indicator for control information can be set to correspond to a high priority. In this way, it can for example be achieved that assignments of radio resources for the public safety service can override other conflicting assignments of radio resources. In some cases, the priority indicator can also be set to a lower value, e.g., in the case of a service based on opportunistic usage of radio resources, for which data transmissions are allowed as long as no other service is scheduled on the same radio resource. In this case the setting of the priority indicator may vary as a function of services at disposal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hessler and incorporate it into the system of Park to efficiently control radio transmissions (see Hessler, ¶ 0004).

Regarding claim 17, it is rejected for the same reasons as set forth in claim 6.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 7.

Allowable Subject Matter
Claims 3-5, 13-16, 23, 24, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2014/0133387 to Wagner et al. discloses a relay node and a method therein for communicating data to a user equipment, the relay node being associated with a base station, is provided. The method comprises receiving information from the base station indicating a first set of resource blocks of a subframe comprising control information. The method further comprises identifying, based on the received information, at least one resource block outside said first set of resource blocks, and scheduling, to the user equipment, transmissions on the at least one identified resource block.
US Pub. 2012/0069790 to Chung et al. discloses transmitting backhaul downlink control information by a base station of a wireless communication system including transmitting resource assignment information to one or more user equipments (UEs) and one or more relay nodes (RNs) over a relay-physical downlink control channel (R-PDCCH), transmitting backhaul system information to the one or more RNs and the one or more UEs over a relay-physical downlink shared channel (R-PDSCH) determined according to the resource assignment information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464